824 F.2d 979
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Santiago C. LEONES, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3145.
United States Court of Appeals, Federal Circuit.
June 8, 1987.

Before RICH, Circuit Judge, and NICHOLS and BALDWIN, Senior Circuit Judges.
PER CURIAM.

DECISION

1
Santiago C. Leones (Leones) appeals from the decision of the Merit Systems Protection Board (board), docket No. SE08318610119, denying Leones' application for a civil service retirement annuity.  We affirm.

OPINION

2
Leones claims entitlement to a civil service retirement annuity for service with the Department of the Navy between 1941 and 1949 and by virtue of a disability he contracted during the period of his federal employment.  The evidence in this case is uncontested and is contrary to Leones' claim.


3
The board found that Leones received a refund of his annuity contributions made from October 23, 1941, to July 29, 1945, and as such he is not entitled to an annuity based on that service.  5 U.S.C. Sec. 8342(a).  The positions Leones subsequently held were temporary and did not invoke either the duties or benefits of the civil service system.  5 C.F.R. Sec. 831.201(a)(1).  The board concluded that Leones was never reemployed in a position within the civil service.


4
Leones has failed to produce any evidence that he was reemployed in the service or that he contracted a disease while employed by the government.  Records show that Leones was subject to a reduction in force after his last temporary position and not transferred, as he asserts.  The board examined the relevant records and based its conclusion on evidence clearly established.  We conclude that the decision of the board was not arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence, or otherwise not in accordance with law.  5 U.S.C. Sec. 7703(c);  Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).